DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed on 03/25/2021, in which, claims 1-16, are pending. Claim 1 is independent. Claims 2-16, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed.

 However, upon further review and search, main Claims 1, is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claims 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 [i.e. “an image reading apparatus for reading image information on a sheet discharged from an image forming apparatus for forming an image on the sheet, said image reading apparatus comprising: a first roller pair configured to form a first nip portion in which the sheet is nipped and to convey the sheet at the first nip portion; a second roller pair, provided downstream of said first roller pair in a sheet conveying direction, configured to form second nip portions in which the sheet is nipped and convey the sheet at the second nip portions; a reading unit configured to read the image information on the sheet conveyed by said first roller pair and said second roller pair; and a detecting unit configured to detect the sheet to be conveyed toward said reading unit; wherein said second roller pair includes a recessed portion formed between said second nip portions with respect to a rotational axis direction, wherein said detecting unit is provided so that at least a part thereof enters said recessed portion, and wherein said first roller pair is configured to form the first nip portion so as to nip the sheet in a region overlapping with said recessed portion with respect to the rotational axis direction and to deliver the sheet, nipped in the first nip portion, to the second nip portions.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 2-16, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677